
	

114 S3184 IS: Back the Blue Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3184
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Cornyn (for himself, Mr. Cruz, Mr. Tillis, Mr. Boozman, Ms. Ayotte, Mr. Barrasso, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To protect law enforcement officers, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Back the Blue Act of 2016.
		2.Protection of law enforcement officers
			(a)Killing of law enforcement officers
 (1)OffenseChapter 51 of title 18, United States Code, is amended by adding at the end the following:  1123.Killing of law enforcement officers (a)DefinitionsIn this section—
 (1)the terms Federal law enforcement officer and United States judge have the meanings given those terms in section 115; (2)the term federally funded public safety officer means a public safety officer or judicial officer for a public agency that—
 (A)receives Federal financial assistance; and (B)is an agency of an entity that is a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or any territory or possession of the United States, an Indian tribe, or a unit of local government of that entity;
 (3)the term firefighter includes an individual serving as an official recognized or designated member of a legally organized volunteer fire department and an officially recognized or designated public employee member of a rescue squad or ambulance crew;
 (4)the term judicial officer means a judge or other officer or employee of a court, including prosecutors, court security, pretrial services officers, court reporters, and corrections, probation, and parole officers;
 (5)the term law enforcement officer means an individual, with arrest powers, involved in crime or juvenile delinquency control or reduction or enforcement of the laws;
 (6)the term public agency includes a court system, the National Guard of a State to the extent the personnel of that National Guard are not in Federal service, and the defense forces of a State authorized by section 109 of title 32; and
 (7)the term public safety officer means an individual serving a public agency in an official capacity, as a law enforcement officer, as a firefighter, as a chaplain, or as a member of a rescue squad or ambulance crew.
 (b)OffenseIt shall be unlawful for any person to— (1)kill, or attempt or conspire to kill—
 (A)a United States judge; (B)a Federal law enforcement officer; or
 (C)a federally funded public safety officer while that officer is engaged in official duties, or on account of the performance of official duties; or
 (2)kill a former United States judge, Federal law enforcement officer, or federally funded public safety officer on account of the past performance of official duties.
 (c)PenaltyAny person that violates subsection (b) shall be fined under this title and imprisoned for not less than 10 years or for life, or, if death results, shall be sentenced to not less than 30 years and not more than life, or may be punished by death..
 (2)Table of sectionsThe table of sections for chapter 51 of title 18, United States Code, is amended by adding at the end the following:
					1123. Killing of law enforcement officers..
				(b)Assault of law enforcement officers
 (1)OffenseChapter 7 of title 18, United States Code, is amended by adding at the end the following:  120.Assaults of law enforcement officers (a)DefinitionIn this section, the term federally funded State or local law enforcement officer means an individual involved in crime and juvenile delinquency control or reduction, or enforcement of the laws (including a police, corrections, probation, or parole officer) who works for a public agency (that receives Federal financial assistance) of a State of the United States or the District of Columbia.
 (b)OffenseIt shall be unlawful to assault a federally funded State or local law enforcement officer while engaged in or on account of the performance of official duties, or assaults any person who formerly served as a federally funded State or local law enforcement officer on account of the performance of such person's official duties during such service, or because of the actual or perceived status of the person as a federally funded State or local law enforcement officer.
 (c)PenaltyAny person that violations subsection (b) shall be subject to a fine under this title and—
 (1)if the assault resulted in bodily injury (as defined in section 1365), shall be imprisoned not less than 2 years and not more than 10 years;
 (2)if the assault resulted in substantial bodily injury (as defined in section 113), shall be imprisoned not less than 5 years and not more than 20 years;
 (3)if the assault resulted in serious bodily injury (as defined in section 1365), shall be imprisoned for not less than 10 years;
 (4)if a deadly or dangerous weapon was used during and in relation to the assault, shall be imprisoned for not less than 20 years; and
 (5)shall be imprisoned for not more than 1 year in any other case. (d)Certification requirement (1)In generalNo prosecution of any offense described in this section may be undertaken by the United States, except under the certification in writing of the Attorney General, or a designee, that—
 (A)the State does not have jurisdiction; (B)the State has requested that the Federal Government assume jurisdiction;
 (C)the verdict or sentence obtained pursuant to State charges left demonstratively unvindicated the Federal interest in eradicating bias-motivated violence; or
 (D)a prosecution by the United States is in the public interest and necessary to secure substantial justice.
 (2)Rule of constructionNothing in this subsection shall be construed to limit the authority of Federal officers, or a Federal grand jury, to investigate possible violations of this section.
								(e)Statute of limitations
 (1)Offenses not resulting in deathExcept as provided in paragraph (2), no person shall be prosecuted, tried, or punished for any offense under this section unless the indictment for such offense is found, or the information for such offense is instituted, not later than 7 years after the date on which the offense was committed.
 (2)Offenses resulting in deathAn indictment or information alleging that an offense under this section resulted in death may be found or instituted at any time without limitation..
 (2)Table of sectionsThe table of sections for chapter 7 of title 18, United States Code, is amended by adding at the end the following:
					120. Killing of law enforcement officers..
				(c)Flight To avoid prosecution for killing law enforcement officials
 (1)OffenseChapter 49 of title 18, United States Code, is amended by adding at the end the following:  1075.Flight to avoid prosecution for killing law enforcement officials (a)OffenseIt shall be unlawful for any person to move or travel in interstate or foreign commerce with intent to avoid prosecution, or custody or confinement after conviction, under the laws of the place from which the person flees or under section 1114 or 1123, for a crime consisting of the killing, an attempted killing, or a conspiracy to kill a Federal judge or Federal law enforcement officer (as those terms are defined in section 115), or a federally funded public safety officer (as that term is defined in section 1123).
 (b)PenaltyAny person that violates subsection (a) shall be fined under this title and imprisoned for not less than 10 years, in addition to any other term of imprisonment for any other offense relating to the conduct described in subsection (a)..
 (2)Table of sectionsThe table of sections for chapter 49 of title 18, United States Code, is amended by adding at the end the following:
					1075. Flight to avoid prosecution for killing law enforcement officials..
				3.Specific aggravating factor for Federal death penalty killing of law enforcement
			 officer
 (a)Aggravating factors for homicideSection 3592(c) of title 18, United States Code, is amended by inserting after paragraph (16) the following:
				
 (17)Killing of a law enforcement officer, prosecutor, judge, or first responderThe defendant killed or attempted to kill a person who is authorized by law— (A)to engage in or supervise the prevention, detention, or investigation of any criminal violation of law;
 (B)to arrest, prosecute, or adjudicate an individual for any criminal violation of law; or (C)to be a firefighter or other first responder..
			4.Limitation on Federal habeas relief for murders of law enforcement officers
			(a)Justice for law enforcement officers and their families
 (1)In generalSection 2254 of title 28, United States Code, is amended by adding at the end the following:  (j)(1)For an application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court for a crime that involved the killing of a public safety officer (as that term is defined in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b)) or judge, while the public safety officer or judge was engaged in the performance of official duties, or on account of the performance of official duties by or status as a public safety officer or judge of the public safety officer or judge—
 (A)the application shall be subject to the time limitations and other requirements under sections 2263, 2264, and 2266; and
 (B)the court shall not consider claims relating to sentencing that were adjudicated in a State court. (2)Sections 2251, 2262, and 2101 are the exclusive sources of authority for Federal courts to stay a sentence of death entered by a State court in a case described in paragraph (1)..
 (2)RulesRule 11 of the Rules Governing Section 2254 Cases in the United States District Courts is amended by adding at the end the following: Rule 60(b)(6) of the Federal Rules of Civil Procedure shall not apply to a proceeding under these rules in a case that is described in section 2254(j) of title 28, United States Code..
 (3)Finality of determinationSection 2244(b)(3)(E) of title 28, United States Code, is amended by striking the subject of a petition and all that follows and inserting: reheard in the court of appeals or reviewed by writ of certiorari.. (4)Effective date and applicability (A)In generalThis paragraph and the amendments made by this paragraph shall apply to any case pending on or after the date of enactment of this Act.
 (B)Time limitsIn a case pending on the date of enactment of this Act, if the amendments made by this paragraph impose a time limit for taking certain action, the period of which began before the date of enactment of this Act, the period of such time limit shall begin on the date of enactment of this Act.
 (C)ExceptionThe amendments made by this paragraph shall not bar consideration under section 2266(b)(3)(B) of title 28, United States Code, of an amendment to an application for a writ of habeas corpus that is pending on the date of enactment of this Act, if the amendment to the petition was adjudicated by the court prior to the date of enactment of this Act.
					5.Limitation on recovery of certain damages for individuals engaged in felonies or crimes
			 of violence
 (a)In generalSection 1979 of the Revised Statutes (42 U.S.C. 1983) is amended by— (1)striking except that in any action and all that follows through relief was unavailable. and inserting the following: “except that—
					
 (1)in any action brought against a judicial officer for an act or omission taken in the judicial capacity of that officer, injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief was unavailable; and
 (2)in any action seeking redress for any deprivation that was incurred in the course of, or as a result of, or is related to, conduct by the injured party that, more likely than not, constituted a felony or a crime of violence (as that term is defined in section 16 of title 18, United States Code) (including any deprivation in the course of arrest or apprehension for, or the investigation, prosecution, or adjudication of, such an offense), a court may not award damages other than for necessary out-of-pocket expenditures and other monetary loss.; and
 (2)indenting the last sentence as an undesignated paragraph. (b)Attorney’s feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b)) is amended by striking except that in any action and all that follows and inserting the following: “except that—
				
 (1)in any action brought against a judicial officer for an act or omission taken in the judicial capacity of that officer, such officer shall not be held liable for any costs, including attorneys fees, unless such action was clearly in excess of the jurisdiction of that officer; and
 (2)in any action seeking redress for any deprivation that was incurred in the course of, or as a result of, or is related to, conduct by the injured party that, more likely than not, constituted a felony or a crime of violence (as that term is defined in section 16 of title 18, United States Code) (including any deprivation in the course of arrest or apprehension for, or the investigation, prosecution, or adjudication of, such an offense), the court may not allow such party to recover attorney’s fees..
			6.Self-defense rights for law enforcement officers
 (a)In generalChapter 203 of title 18, United States Code, is amended by inserting after section 3053 the following:
				
					3054.Authority of law enforcement officers to carry firearms
 Any sworn officer, agent, or employee of the United States, a State, or a political subdivision thereof, who is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of law, or to supervise or secure the safety of incarcerated inmates, may carry firearms if authorized by law to do so. Such authority to carry firearms, with respect to the lawful performance of the official duties of a sworn officer, agent, or employee of a State or a political subdivision thereof, shall include possession incident to depositing a firearm within a secure firearms storage area for use by all persons who are authorized to carry a firearm within any building or structure classified as a Federal facility or Federal court facility, as those terms are defined under section 930, and any grounds appurtenant to such a facility.
					.
 (b)Carrying of concealed firearms by qualified law enforcement officersSection 926B(e)(2) of title 18, United States Code, is amended by inserting any magazine and after includes. (c)Carrying of concealed firearms by qualified retired law enforcement officersSection 926C(e)(1)(B) of title 18, United States Code, is amended by inserting any magazine and after includes.
 (d)School zonesSection 922(q)(2)(B)(vi) title 18, United States Code, is amended by inserting or a qualified law enforcement officer (as defined in section 926B(c)) before the semicolon. (e)Regulations requiredNot later than 60 days after the date of enactment of this Act, the Attorney General shall promulgate regulations allowing persons described in section 3054 of title 18, United States Code, to possess firearms in a manner described by that section. With respect to Federal justices, judges, bankruptcy judges, and magistrate judges, such regulations shall be prescribed after consultation with the Judicial Conference of the United States.
 (f)Table of sectionsThe table of sections for chapter 203 of title 18, United States Code, is amended by inserting after the item relating to section 3053 the following:
				3054. Authority of law enforcement officers to carry firearms..
			7.Improving the relationship between law enforcement agencies and the communities they serve
 (a)In generalFor each of fiscal years 2017 through 2021, the Attorney General using covered amounts shall, using such amounts as are necessary not to exceed $20,000,000, award grants to State, local, or tribal law enforcement agencies and appropriate nongovernmental organizations to—
 (1)promote trust and ensure legitimacy among law enforcement agencies and the communities they serve through procedural reforms, transparency, and accountability;
 (2)develop comprehensive and responsive policies on key topics relevant to the relationship between law enforcement agencies and the communities they serve;
 (3)balance the embrace of technology and digital communications with local needs, privacy, assessments, and monitoring;
 (4)encourage the implementation of policies that support community-based partnerships in the reduction of crime;
 (5)emphasize the importance of high quality and effective training and education through partnerships with local and national training facilities; and
 (6)endorse practices that support officer wellness and safety through the re-evaluation of officer shift hours, including data collection and analysis.
 (b)Covered amounts definedIn this section, the term covered amounts means— (1)any unobligated balances made available under the heading GENERAL ADMINISTRATION under the heading DEPARTMENT OF JUSTICE in an appropriations Act in a fiscal year;
 (2)any amounts made available for an Edward Byrne Memorial criminal justice innovation program under the heading STATE AND LOCAL LAW ENFORCEMENT ASSISTANCE under the heading OFFICE OF JUSTICE PROGRAMS under the heading DEPARTMENT OF JUSTICE in an appropriations Act in a fiscal year; or (3)any combination of amounts described in paragraphs (1) and (2).
				
